Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/22 has been entered.

Claims Status:
	Claims 1-90 have been cancelled.
	Claims 123-127 are new.
	Claims 91-122 are pending.
	Claims 114-122 are withdrawn.
	Claims 91-113 and 123-127 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 5/25/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 91-113 and 123-127 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 91 and 123-127 all use the limitation “about” to modify the amount of each component in the dosage form. The specification only teaches exact amounts. For example, Table VIII cited by Applicant as providing support is:

    PNG
    media_image1.png
    462
    634
    media_image1.png
    Greyscale

The Examiner did not find any composition claimed where the amount of each component is modified by the term “about”, which provides for amounts above and below the recited value. Therefore, the limitation of “about” broadens the subject matter claimed. Applicant directed the Examiner’s attention to several passages in the specification but the Examiner did not find the term “about” used. Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. Correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 91-113 and 123-127 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 91, 92 and 113 recite: “based on rheological measurements”. It is unclear what rheological measurements applicant intends. The specification teaches more than one way of performing a rheological measurement. Some measurements employ 5% polyethylene oxide (page 31, line 9-page 32, line 10) while others employ 2% polyethylene oxide (page 32, lines 11-16) and other use 1% polyethylene oxide (page 32, lines 24-33). Also, it is noted that the spindle numbers change from 1 or 2 or 3 and the spindle speeds change from 50 rpm to 10 rpm to 2 rpm (page 31, line 9-page 33, line 6). Therefore, there are a plurality of ways to measure the rheology of a composition and it is then unclear which rheological measurement applicant is claiming. Dependent claims are rejected as indefinite because they are dependent upon an indefinite base claim. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 91-113 and 123-127 are rejected under 35 U.S.C. 103(a) as being unpatentable over McKenna et al. (US 20130259940) and Wright et al. (US 20130261144) and Shojaee e t al. (AAPS PharmSciTech 2015;16(6):1281-1289) and Merrill et al. (US 5948787; reference #6 on IDS filed 8/16/19) and Swarbrick, J. (Encyclopedia of Pharmaceutical Technology 2013;6: page 3659) and FDA Consumer article ([online] retrieved on 2/22/22 from: https://www.fda.gov/drugs/resources-you-drugs/fda-ensures-equivalence-generic-drugs; 2002; 4 pages) as evidenced by Morphine sulfate ([online] retrieved on 9/3/21 from: https://www.sigmaaldrich.com/US/en/substance/morphinesulfate758836211150; 1 page).  

Applicant claims a solid oral extended release pharmaceutical dosage form as described in claim 91. 


Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claims 91, 92, 94 and 113, McKenna et al. teach solid oral extended release pharmaceutical dosage form comprising an extended release matrix formulation comprising at least on polyethylene oxide having a MW of 1000000 (Claim 170; [0101-0102, 0243]), which is in between the instantly claimed about 900000 to about 2000000 MW. It is immaterial to the examination of a composition of matter claim as to how the molecular weight was measured such as being based on rheological measurements. The limitation of “based on rheological measurements” has been considered but does not carry any patentable weight. The solid extended release pharmaceutical dosage form of McKenna et al. can comprise morphine and pharmaceutically acceptable salts and hydrates [0128] which include the sulfate [0121] and is cured [0194-0198] at a temperature range of about 72° C to about 80° C [0209] which encompasses the instantly claimed range of from about 72-78° C and a curing time of about 30-90 minutes [0214] which also encompasses the instantly claimed range of about 30-60 minutes. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). With regard to instant claim 113, claim 113 is a product-by-process claim. Please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  See MPEP 2113 Product-by-Process Claims [R-08.2017]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Regarding claim 91, McKenna et al. teach that: “The term "bioequivalent/bioequivalence" is defined for the purposes of the present invention to refer to a dosage form that provides geometric mean values of Cmax, AUCt, and
AUCinf for an active agent, wherein the 90% confidence intervals estimated for the ratio (test/reference) fall within the range of 80.00"/o to 125.00"/o. Preferably, the mean values Cmax, AUCt, and AUCinf fall within the range of 80.00% to 125.00% as determined in both the fed and the fasting states.” [0103]. McKenna et al. also teach bioequivalent dosage forms to the commercial product OxyContin™ ([0342, 0966, 0986, 1026, for example]; Examples 28-29; claim 177),  Palladone™ [0343] and a specific formulation of oxycodone hydrochloride [0344-0372].
	With regard to instant claim 95, McKenna et al. teach that the PEO having a MW of at least 1000000 is at least about 80% by weight [0247] which includes amounts greater than 80% such as about 92 to about 96% by weight or about 88 to about 93% by weight or about 84 to about 91 % or about 78 to about 86%, and teaches the polyethylene oxide content may be in the range of from about 65% (by wt) to about 75% (by wt) [0248] which overlaps the instant claimed about 60 to about 70% by weight. McKenna et al. also teach that the amount of active is more than about 5 wt% [0247] and can be from about 25% to about 35% [0248]. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to instant claim 96, McKenna et al. teach using 5mg, 7.5mg, 10mg, 15mg, 20mg, 30mg, 40 mg, 45 mg, 60 mg, or 80 mg, 90 mg, 120 mg or 160 mg
oxycodone hydrochloride or equimolar amounts of any other pharmaceutically acceptable salt, derivative or form including but not limited to hydrates and solvates [0132]. 
	With regard to instant claims 97 and 98, McKenna et al. teach using magnesium stearate lubricant and colloidal silicon dioxide glidant [0249] with magnesium stearate in 1 wt% [0412]. 
 	With regard to instant claim 99, McKenna et al. teach that the tablets did not break even with a force of 438 N (Table 13.5.2) thus have a breaking strength of at least about 400 N. 
With regard to instant claim 100, McKenna et al. teach a cracking force of at least 140 N (claims 192-193, 198, 199; [0316]) which includes values greater than 140 N such as the instantly claimed amounts. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to instant claim 101, McKenna et al. teach a penetration depth to crack distance of at least 1.0 mm, at least 1.2 mm, at least 1.4 mm, or at least 1.6 mm, when subjected to an indentation test (claims 194-199; [0316]) which overlap the instantly claimed amounts. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to instant claim 102 and 110, McKenna et al. teach that the tablets could not be crushed between two spoons [0936] and could not be crushed using a mortar and pestle [0935], thus no pieces and results in less than about 10% or less than about 5% of the resulting particles having a particle size of less than 1000 μm, and could only be broken into large pieces [0935]. Given that the breaking strength is greater than 438 N it stands to reason that the crush resistance is at least about 400 N if not at least about 500 N.
With regard to instant claims 103-107, given that the extended release dosage form of McKenna et al. has the same breaking strength, cracking force and crush resistance as instantly claimed and is made with the same materials, then it will also possess the same functional properties of Cmax, AUC, Tmax when administered as 15, 30, 60, 100, or 200 mg morphine tablets as compared to MS Contin®. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).
With regard to instant claim 108, McKenna et al. teach a dissolution rate of between 12.5 and 55% (by wt) active agent released after 1 hour, between 25 and 65% (by wt) active agent released after 2 hours, between 45 and 85% (by wt) active agent released after 4 hours and between 55 and 95% (by wt) active agent released after 6 hours, and optionally between 75 and 100% (by wt) active agent released after 8 hours when measured in a USP Apparatus 1 (basket) at 100 rpm in 900 ml simulated gastric fluid without enzymes (SGF) at 37° C [0329] which overlaps the instantly claimed values. See MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to instant claim 109, McKenna et al. teach that the deviation is no more than about 15 points or 20 points when measured with 40% ethanol for 0.5, 0.75 or 1 hrs [0322].
With regard to instant claims 111-112, this is a manipulation of the dosage form and an implicit property of the prior art dosage form of McKenna et al.  The Examiner's finding is based on the principle that products of identical chemical compositions cannot have mutually exclusive properties. This is a well settled principle in patent law. See In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO has no reasonable method of determining whether there is, in fact, a patentable difference between the prior art materials and the claimed material. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the USPTO can require an applicant to prove that the prior art products do not necessarily possess the characteristics of his claimed product. Id.
Regarding instant claim 91, the FDA teaches that the manufacturer must show the generic drug is "bioequivalent" to the brand-name drug (bottom of page 1 of 4; and bottom of page 3 through 4, What is Bioequivalence?).
With regard to instant claim 97, Wright et al. teach adding lubricants and glidants [0105] where the amount will depend upon the desired characteristic to be achieved [0116] and up to about 50% by weight of the formulation [0145], which means from 0 to about 50% by weight, and overlaps the instantly claimed ranges of a lubricant in an amount of about 0.1 to about 5% by weight of the extended release matrix formulation and/or a glidant in an amount of about 0.1 to about 2.5% by weight of the extended release matrix formulation. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to instant claim 98, Wright et al. teach magnesium stearate as the lubricant ([0159]; Tables 1, 2, 4, 5, 6, for example) and silicon dioxide [0049]. 
	With regard to instant claims 97 and 98, Swarbrick teaches that the most frequently used glidant is colloidal silicon dioxide, which has the added advantage of acting as a moisture scavenger, employed from 0.05-0.5% and magnesium stearate is by far the most frequently used lubricant (page 3659, Table 3).
	With regard to instant claims 91, 93 and 113, Shojaee et al. compared the differences in release profile and tablet hardness made with different polyethylene oxide particle size fraction (20-45, 45-90, 90-180 and 180-425 µm and consequently about 90% or more of the particles would pass through a 25 mesh (707 micron) sieve and the 20-45, 45-90, 90-180 particles size fractions would appear to meet the limitation of about 90% or more would pass through a 60 mesh (250 micron) sieve) and molecular weights (Polyox WSR 750 300,000 and Polyox WSR 303 7,000,000) (Abstract; Materials). Shojaee et al. report that the higher MW polyox resulted in a delayed release profile and that the larger polyox particles showed a faster release rate than matrices made from smaller particles (Abstract; Figure 1) and that the hardness of the tablets decreased with increasing particle size (Table II).
	With regard to instant claims 91-113, Merrill et al. teach that a pharmaceutically acceptable salt of morphine is the sulfate pentahydrate (column 1, line 62; column 2, lines 2-8, 19-23; column 7, line 42 and claim 1) for pharmaceutical formulations designed to deliver the analgesic at a controlled rate over an extended time (column 1, lines 5-11) and is thus an extended release dosage form. As evidenced by Morphine sulfate, morphine hemi(sulfate pentahydrate) is a synonym of morphine sulfate. 
	 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and McKenna et al. is that McKenna et al. do not expressly teach morphine hemi(sulfate pentahydrate) in an amount of about 5, about 10, about 15, about 30, about 60, about 100 or about 200 mg in the solid oral extended release pharmaceutical dosage form comprising polyethylene oxide having an approximate molecular weight of from about 900,000 to about 2,000,000 or that the morphine sulfate dosage form is bioequivalent to a commercial product with the amounts of components set forth in claims 91 and 123-127. This deficiency in McKenna et al. is cured by the teachings of Merrill et al. and the FDA.
2. The difference between the instant application and McKenna et al. is that McKenna et al. do not expressly teach wherein the polyethylene oxide used for preparing the extended release matrix formulation is in the form of polyethylene oxide particles, wherein about 90% or more of the polyethylene oxide particles pass through a 25 mesh (0. 707 mm; 707 microns) sieve or wherein the polyethylene oxide used for preparing the extended release matrix formulation is in the form of polyethylene oxide particles, wherein about 90% or more of the polyethylene oxide particles pass through a 60 mesh (0.250 mm; 250 microns) sieve.  This deficiency in McKenna et al. is cured by the teachings of Shojaee et al. 
3. The difference between the instant application and McKenna et al. is that McKenna et al. do not expressly teach glidant colloidal silicon dioxide in an amount of about 0.1 to about 2.5% by weight. This deficiency in McKenna et al. is cured by the teachings of Wright et al. and Swarbrick.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use morphine hemi(sulfate pentahydrate), as suggested by Merrill et al., in an amount of about 5, about 10, about 15, about 30, about 60, about 100 or about 200 mg in the solid oral extended release pharmaceutical dosage form comprising polyethylene oxide having an approximate molecular weight of from about 900,000 to about 2,000,000 of McKenna et al., and compare the morphine sulfate dosage form is bioequivalent to a commercial extended-release morphine sulfate containing an equimolar amount of morphine sulfate the amounts of components instantly claimed in a comparative clinical study and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. McKenna et al. already teach and suggest using morphine and its salts and solvates in the composition that has polyethylene oxide having an approximate molecular weight of from about 900,000 to about 2,000,000 and even point out sulfate as an acceptable salt as discussed above. Merrill et al. guide the artisan more specifically to morphine sulfate pentahydrate where it is understood in this art that morphine sulfate is synonymous with morphine hemi(sulfate pentahydrate). Therefore, the ordinary artisan would have a reasonable expectation of success in using morphine hemi(sulfate pentahydrate) in the extended release dosage form of McKenna et al. The amount of active agent is something the ordinary artisan would optimize for the desired patient to be treated. Pharmaceutical dose has been recognized as a result-effective parameter susceptible to routine optimization. See, e.g., Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed. Cir. 1989). Alternatively, McKenna et al. teach and suggest similar dosage amounts for another opioid (oxycodone) which provides a reasonable starting point to adjust the amount of morphine sulfate with a reasonable expectation of success. Furthermore, McKenna et al. teach and suggest testing for bioequivalence to commercial products as discussed above. In order to market the morphine sulfate embodiment dosage form, the artisan would have to demonstrate bioequivalence to a marketed commercial product also containing an equimolar amount of extended release morphine sulfate as suggested by the FDA. How the study is performed is at the discretion of the ordinary artisan in this art. Since these are commercial products, then it stands to reasons that the amount of each component is in the commercial product is known to the ordinary artisan and within the skill of the ordinary pharmaceutical artisan to use as a reference bioequivalent dosage formulation. Furthermore, the amount of each component in the commercial product as claimed in claims 91 and 123-127 is immaterial to the examination of the claimed dosage form. Thus, the artisan is motivated to show bioequivalence to a commercial product in order to market their product as taught by the FDA, which would ostensibly mean having Cmax, AUCt, AUCinf and Tmax values and the same amounts of components as instantly claimed because those biological parameters must also represent bioequivalent parameters of some commercial product.
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the extended release dosage form of McKenna et al., wherein the polyethylene oxide used for preparing the extended release matrix formulation is in the form of polyethylene oxide particles, wherein about 90% or more of the polyethylene oxide particles pass through a 25 mesh (0. 707 mm; 707 microns) sieve or wherein the polyethylene oxide used for preparing the extended release matrix formulation is in the form of polyethylene oxide particles, wherein about 90% or more of the polyethylene oxide particles pass through a 60 mesh (0.250 mm; 250 microns) sieve, as suggested by Shojaee et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. McKenna et al. is directed to making extended release matrix formulation that when subjected to a maximum force of about 196 N or about 439 N in a tablet hardness test, does not break [0323] and are thus very hard. Shojaee et al. guides the artisan to using smaller particle sizes within the ranges instantly claimed because the hardness of the tablets decreased with increasing particle size (Table II). In other words, harder tablets are made with smaller particles such as those that would all 100% pass through the instantly claimed mesh sizes. Therefore, the ordinary artisan would select particle sizes taught by Shojaee et al. in order to obtain the hardest possible extended release matrix formulations of McKenna et al. Alternatively, the Examiner questions whether the particle size has any relevance at all because the polyethylene oxide of McKenna et al. at least partially melts [0205] including 100% melting of the PEO melting [0208]. The instant specification has an embodiment on page 184, 372 which has about 100% of the PEO melting.
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add the glidant colloidal silicon dioxide in an amount of about 0.1 to about 2.5% by weight, as suggested by Wright et al. and Swarbrick, in the solid oral extended release pharmaceutical dosage form of McKenna et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. As discussed above, McKenna et al. already suggest adding the excipient colloidal silicon dioxide but not the amount. While such the amount of such an excipient is routinely optimized by the ordinary artisan, the art of Wright et al. teach adding lubricants and glidants [0105] where the amount will depend upon the desired characteristic to be achieved [0116] and up to about 50% by weight of the formulation [0145], which means from 0 to about 50% by weight, and overlaps the instantly claimed ranges of a lubricant in an amount of about 0.1 to about 5% by weight of the extended release matrix formulation and/or a glidant in an amount of about 0.1 to about 2.5% by weight of the extended release matrix formulation. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, Swarbrick teach that the most frequently used glidant is colloidal silicon dioxide, which has the added advantage of acting as a moisture scavenger, employed from 0.05-0.5% and magnesium stearate is by far the most frequently used lubricant Therefore the ordinary artisan is motivated to combine silicon dioxide for its advantageous properties with magnesium stearate and would have a reasonable expectation of success in using from about 0.1 to about 2.5% colloidal silicon dioxide in the extended release dosage form of McKenna et al. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant’s arguments filed 5/25/22 have been carefully considered but are not persuasive.
On page 16 of Remarks, Applicant notes that the Office Action stated that "the artisan in the pharmaceutical arts would by necessity make it ... bioequivalent otherwise the FDA will not approve the product for sale in the USA[,]" and respectfully disagrees with the rejection and presents amended claim 91. Applicant respectfully submits that this statement minimizes and disregards the intensive research and development involved in developing a bioequivalent pharmaceutical formulation. While the preparation of bioequivalent products may generally be desirable, in many cases this does not automatically mean that it is apparent how exactly a bioequivalent form of a specific pharmaceutical product can be prepared. Respectfully, the Examiner does not agree. Claims directed to a composition of matter are under examination and the components to some comparative commercial product are immaterial to the examination of the composition of matter. In other words, the components of the commercial product do not further limit the claimed dosage form and is not afforded any patentable weight. Moreover, the Examiner cannot compare prior art compositions with every commercial extended release product named by Applicant. It is the components that constitute the claimed solid oral extended release pharmaceutical dosage form that have patentable weight and the Examiner has met those limitations with the art applied. Accordingly, arguments directed to the bioequivalent dosage form have been considered but are not persuasive. Applicant’s argument is not persuasive.
On page 18 of Remarks, Applicant asserts that the present claims are not rendered obvious by the cited combination of references at the very least because the claimed bioequivalence of the dosage form to a commercial extended-release morphine sulfate product is not inherent from compositions that result from the cited combination of references. Respectfully, the Examiner does not agree with Applicant’s position because the Examiner has shown with evidence that the ordinary pharmaceutical artisan would make bioequivalent compositions to commercial brand dosage forms such as MS Contin® as per FDA guidelines. The Examiner maintains that the components of the bioequivalent composition are immaterial to the examination of a composition of matter claim. They have been considered but are not given patentable weight. Applicant’s argument is not persuasive.
On page 18 of Remarks, Applicant argues that the Office Action relied upon inherency to supply the deficiency that the dosage form is bioequivalent to MS Contin® but that there is no reasonable basis for the determination that the allegedly inherent characteristic necessarily flows from the teachings of the prior art. Respectfully, the Examiner cannot agree. McKenna et al. disclose that their solid oral extended release pharmaceutical dosage form is bioequivalent to the commercial product OxyContin™ [0342, 0744, Table 21, 0851, for example] and/or the commercial product Palladone™ [0343]. The burden is now properly thrust upon Applicant to prove that the compositions of McKenna et al. are not also bioequivalent to the claimed commercial products dosage forms claimed. Applicant’s argument is not persuasive.
On pages 19-22 of Remarks, Applicant asserts that the claimed dosage form has unexpectedly improved tamper resistant characteristics and other improved abuse-deterrent properties. However, the extended release formulations of McKenna et al. have similar overlapping breaking strength, cracking force, crush resistance and penetration depth as instantly claimed and thus have the same “improved” tamper resistant characteristics as the instant dosage form. Therefore, the tamper resistant characteristics cannot be unexpectedly improved because the ordinary artisan would expect those results based on the teachings of McKenna et al. Applicant’s argument is not persuasive.
On page 22 of Remarks, Applicant argues that there are no concrete examples of a first selection of morphine containing dosage forms in McKenna, choosing the sulfate salt would be a second selection, choosing PEO of 1000000 would be a third selection and no concrete examples of morphine sulfate combined with PEO 900000-2000000 with at least 90% PEO particles passing through a 25 mesh screen. Respectfully, the Examiner cannot agree. First of all, the Examiner has relied upon Shojaee et al. for teaching and suggesting the particles size and the combined references render the particle size obvious. Applicant has not presented any evidence to the contrary. Second of all, not only does McKenna et al. teach using a PEO of at least 1000000 (claim 170) but also the PEO melts during the preparation of the solid oral extended release dosage form [0205, 0208] of McKenna et al. such that once melted the particle size is immaterial. While it is true that McKenna et al. claim oxycodone HCl (claims 170, 178), McKenna et al. also teach morphine as one of 6 functionally equivalent species [0131], thus providing a very limited number of species and rendering one obvious over the other to the ordinary artisan in this art. “Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious." In re Fout, 675 F.2d 297, 301 (CCPA 1982). Thus, it is no stretch of the imagination for the ordinary artisan to select morphine as the sulfate salt for the active to be in the extended release pharmaceutical formulation of McKenna et al. in view of the combined references because the Examiner has also shown that morphine sulfate is well-known to the ordinary pharmaceutical artisan and readily selected. The Examiner has also established overlapping ranges of PEO MW which render obvious the claimed MW range. Applicant has produced no evidence to the contrary. Applicants arguments are not persuasive. 
Applicants characterization of the secondary references in noted but not persuasive. The Examiner is relying upon the secondary references as applied in the rejection and not as characterized by Applicant. The Examiner has only used information gleaned from the prior art and not Applicant’s disclosure thus avoiding hindsight reasoning. Applicant has failed to point out what knowledge the Examiner has gleaned solely from Applicant’s application. 
On page 25 of Remarks, Applicant respectfully submits that the Office Action has relied on Applicant's claims as a roadmap in an attempt to reconstruct the claimed dosage form. Indeed, the Office Action has taken bits and pieces from five (5) different references. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). Furthermore, the Examiner must meet each limitation of the claim and consequently as long as the Examiner does so with prior art teachings then hindsight is not involved. The combination of well-known components with the same expected crush resistance, breaking strength, cracking force and penetration depth taught by McKenna et al. is obvious to the ordinary artisan in view of the combined references without more. As the Supreme Court explained in KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), "when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious."
Applicant’s arguments have been carefully considered but are not persuasive. 

Conclusion

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613